MR. JUSTICES HASWELL and DALY,
(dissenting):
We would affirm Judge Boyd’s order changing the place of trial of Counts VI through X to Missoula County.
The amended information expressly charges that each of these crimes was committed “at and in the County of Missoula, State of Montana”. Defendants’ conduct forming the basis of each charge is specifically alleged to have occurred “while the said defendants were physically confined in the Missoula County jail situated at Missoula, Montana”. Both the Montana Constitution *510and a Montana statute require trial to be held in the county where the alleged crime was committed. Art. II, Sec. 24, Montana Constitution; section 95-401, R.C.M.1947.
The majority conclude that the pendency of criminal charges against the defendants in Powell County is “requisite to the commission” of the crimes charged in Counts VI through X and therefore all charges should be tried in Powell County. We disagree.
While it is arguable that the pending charges in Powell County furnished the motive for commission of the crimes charged in Counts VI through X, such motive is no element or requisite of the latter charges. The alleged crimes of conspiracy to commit perjury, solicitation to commit perjury, tampering with witnesses, and fabrication of physical evidence were complete,in themselves by the alleged conduct of the defendants with or without a pending criminal proceeding against them in Powell County. If the law were otherwise, a defendant could never be charged with these crimes absent pending proceedings against him.
For these reasons, we dissent.